DETAILED ACTION
The present application, filed on 10/27/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 10/27/2022.
Claims 1-10 are pending and have been considered below.

Priority
The application claims priority to foreign application KR10-2019-0141340, filed on 11/07/2019. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. It would have been obvious to one of ordinary skill in the art prior to the effective filing date that electric actuators, as disclosed by Ushiro, can change direction in response to a change in electric current. The 102 rejection, has been updated to a 103 in order to reflect this.  

Drawings
The drawings were received on 10/27/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiro (US 2020/0070872) in view of Ogoshi (US 2016/0308483).
Regarding claim 1, Ushiro discloses {Figures 1-15} a steer-by-wire system {1, 2}, comprising: a steering wheel {48} configured to generate a steering input; a sensor part {20, 21} configured to measure the steering input of the steering wheel {48}; a controller {19} configured to calculate a steering angle of a wheel {47} of a vehicle based on the steering input measured {Figures 3-5} by the sensor part {20, 21}; an actuator assembly {17, 18 [0036]} configured to be controlled by the controller {19} and located at an axle beam {3, 5} and configured to provide a steering driving force to the wheel {47}; and a tie rod {9} engaged with the actuator assembly {17, 18} and configured to vary the steering angle of the wheel [0032, 0045, 0061], wherein the actuator assembly {17, 18} includes: a fixed coil unit {26 [0042]} located at the axle beam {3, 5} and a moving part {18 (27, 28, 32, 33, 38)} engaged with the wheel {47} through the tie rod {9}. 
However, Ushiro does not explicitly disclose the moving part moves according to the direction of the current applied to the fixed coil unit.
Ogoshi teaches {Figures 1-2} “when the driver rotates the handle in a right direction, the motor 8 rotates in a positive rotation direction. When the driver rotates the handle in a left direction, the motor 8 rotates in a negative rotation direction. When the motor 8 is rotates by an external force from a road, the motor 8 operates as a power generator to generate a current in a regeneration direction” [0027]; and “when a current of a direction from the first node N1 toward the second node N2 flows through the motor 8, the motor 8 rotates in the positive rotation direction. When a current of a direction from the second node N2 toward the first node N1 flows through the motor 8, the motor 8 rotates in the negative rotation direction. A current direction from the first node N1 toward the second node N2 is referred to as the positive rotation direction, and a current direction from the second node N2 toward the first node N1 is referred to as the negative rotation direction” [0033].
In light of these teachings, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention that the moving part disclosed by Ushiro moves according to the direction of a current applied to the fixed coil unit in order to provide an “efficient… electric power steering device in which a limit of an attachment space is strict” [0016].
Regarding claim 2, Ushiro discloses {Figures 1-5} the moving part {18 (27, 28, 32, 33, 38)} includes at least a part {18} located adjacent to the fixed coil unit {26}, and configured to move along the fixed coil unit [0041], wherein the moving part {18} is configured to move along the fixed coil unit and vary the steering angle of the wheel [0045, 0061].  
Regarding claim 3, Ushiro discloses {Figures 1-5} the moving part {18} includes a permanent magnet {magnets (not shown) [0057]}; and 22Attorney Docket No. 15438-1421when the controller {19} applies a current to the fixed coil unit {17 (26)} based on the calculated steering angle of the wheel {48}, the moving part {18} is configured to allow the permanent magnet {18 (27, 28)} to be moved along the fixed coil unit {17 (26)}.  
Regarding claim 4, Ushiro discloses {Figures 1-5} the moving part {18 (38)} further includes a guide part {39 [0050]} engaged with the axle beam {3, 5} so as to move along the axle beam [0045, 0061].  
Regarding claim 5, Ushiro discloses {Figures 1-5} a displacement sensor {66 [0056-0057, 0079]} provided at the axle beam {3, 5} corresponding to the guide part {39 [0050]} and configured to measure a displacement of the moving part {18 (27, 28, 32, 33, 38)}.
Regarding claim 6, Ushiro discloses {Figures 1-5} a knuckle arm {“knuckle arm” [0032]} provided at a distal end of the tie rod {9} and configured to be engaged with the wheel {47}.  
Regarding claim 7, Ushiro discloses {Figures 1-15} a wheel angle sensor {20B [0092]} located at the knuckle arm {“knuckle arm” [0032]}.  
Regarding claim 8, Ushiro discloses {Figures 1-5} the sensor part {20, 21} includes: a steering angle sensor {20A} configured to measure a steering angle of the steering wheel {48 [0092]}; and a torque sensor {21} configured to measure a steering torque of the steering wheel {48 [0093]}.  
Regarding claim 9, Ushiro discloses {Figures 1-5} the controller {19} is configured to: receive values measured by a displacement sensor {66}, a steering angle sensor {20A}, a torque sensor {21}, and a wheel angle sensor {20B}, and calculate a steering angle of the wheel {47} corresponding to the steering input of a driver based on at least one value among the measured values {Figure 5; [0092]}.  
Regarding claim 10, Ushiro discloses {Figures 1-5} the controller {19} is further configured to: calculate the steering angle of the wheel {48} based on the values measured by the wheel angle sensor {20B}, the displacement sensor {66}, the steering angle sensor {20A}, and the torque sensor {21}, and when the steering angle of the wheel {48} does not coincide with the steering angle calculated by the controller {19}, compensate for a calculation factor from which the steering angle is calculated {Figures 6-15}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hulten (US 2019/0047618) teaches “an actuator is a mechanism that is operated by an ECU and converts a source of energy, typically electric current…into a motion, force or torque” [0050].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614